Citation Nr: 1811394	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an increased rating for residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife

ATTORNEY FOR THE BOARD

T. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board will briefly clarify the procedural history on appeal.  In a July 2009 decision, the RO, in part, denied service connection for a cervical spine disability.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2009 and the RO issued a Statement of the Case (SOC) in May 2010.  The Veteran perfected his appeal with a VA Form 9 in June 2010.

The Board remanded the cervical spine claim in May 2014 and a Supplemental SOC was issued in June 2014.  The Board again remanded the claim in September 2014.  A Supplemental SOC was issued in April 2015.  

In September 2016, a Board hearing before the undersigned was held regarding the claims of entitlement to service connection for a cervical spine disability and entitlement to TDIU.  A transcript of the hearing has been associated with the claims file.  

The Veteran's claim of entitlement to an increased rating for residuals of a right knee meniscectomy (as well as diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities) was denied in a January 2015 rating decision.  The Veteran filed a timely NOD in February 2015 and the RO issued an SOC in September 2016.  The Veteran perfected his appeal in October 2016 and the claims were certified to the Board in October 2016, as well.  

In March 2017, the Board remanded the issues of entitlement to service connection for a cervical spine disability, entitlement to an increased rating for residuals of a right knee meniscectomy, and entitlement to a TDIU.  A Supplemental SOC was issued in September 2017.  In October 2017, the Veteran submitted an additional VA Form 9.  


FINDINGS OF FACT

1.  A cervical spine disability was not present in service or until many years thereafter, and there is no credible probative evidence that any current cervical spine disability, including arthritis had its onset in or was otherwise related to service.

2.  Throughout the appeal period, the Veteran's service-connected right knee disability has been manifested by no less than 130 degrees of flexion and 0 degrees of extension.

3.  The Veteran is in receipt of a combined 100 percent rating, and there is no credible persuasive evidence that one service connected disability alone renders the Veteran unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by service, nor may any arthritis of the cervical spine be presumed to have been so incurred or aggravated. 38 U.S.C. §§ 1131, 1154, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of right knee meniscectomy have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2017).
3.  The criteria for a total disability rating for compensation based upon individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.  §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

No argument has been advanced that there exists any error in the accomplishment of the duty to notify. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and he and his wife testified at a September 2016 hearing before the undersigned.   The Board finds that the VA examinations were sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). Additionally, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009). 

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained an adequate examination and opinion.  As such, the Board finds that the AMC has substantially complied with the March 2017 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

It should also be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). 

Individual disabilities are assigned separate diagnostic codes. 38 C.F.R. § 4.27 (2017).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2017).  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the Veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").  In Fenderson, the court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59 (2017). However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Cervical Spine Disability

The Veteran contends that he has had chronic neck problems since service and believes that his current cervical spine disability was due to an in-service injury.

More specifically, at the September 2016 hearing, the Veteran contended that he first injured his neck while loading nuclear weapons onto B-52s; conventional racks were converted so that they could practice bombing and he was rising up under a bomb rack that resulted in "quite a jolt."  (See Hearing Transcript Page 7).  He went on to generally state that his neck was reinjured by mortar attacks, rocket attacks, and ground attacks (See Hearing Transcript Page 9).  The Veteran's DD Form 214 indicates that he served two years and ten days overseas, and his service personnel file contains declassified records from the 56th Special Operations Wing.  His service personnel records also show that he was stationed at Tac Air Sup Sq in PACAF.  The Veteran's service treatment records also support the Veteran's contention that he hit his head on a bomb rack during active duty.  He was seen for a laceration to his medial scalp in April 1967.  The Veteran further testified that he reinjured his neck in mortar attacks and was entitled to the combat presumption under 38 U.S.C. § 1154 (b).  

The Veteran also testified that following his injury, his neck injury has progressed over the years and that, over the years, he has experienced shooting pains and spasms and that it had been a continuous thing since the day that he hurt his neck.  (See Hearing Transcript Page 11).  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of any current cervical spine disability may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was afforded a VA examination in May 2017.  The examiner reviewed the entire claims file and performed an in-person examination of the Veteran.  The examiner first noted that the Veteran was diagnosed with degenerative joint disease of the cervical spine in June 2012.  The VA physician opined that the Veteran's cervical spine condition was less likely than not to have been caused by an injury or mechanical stress that occurred in service.  The physician considered the Veteran's reports that he injured himself when he stood up in an area with limited head space and struck his head on a cluster bomb rack in April 1967, resulting in a superficial laceration to the scalp for which he was treated with a butterfly bandage.  The examiner further noted that the report did not address any potential injury to the cervical spine.  Additionally, the physician noted that there were no descriptions of neck symptoms or evaluations in the Veteran's service treatment records and that a separation examination revealed a normal clinical evaluation of the spine.  Ultimately, the physician noted that it was unlikely that the Veteran had a chronic neck condition during military service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . .  must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this case, the Board finds the VA opinion, persuasive as it is based on a thorough review of the record and included a discussion of all relevant facts.  The examiner reviewed the claims file and offered rational and plausible explanations for concluding that the Veteran's current cervical spine disability was not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The May 2017 VA examiner noted that there was no evidence of any specific injury or trauma in service which would have caused degenerative changes of the cervical spine.  As to the reported event of hitting his head on a cluster bomb rack, the VA examiner opined that it was of no clinical significance as the Veteran only sustained a superficial laceration to the scalp.  Furthermore, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative medical evidence of record is the May 2017 VA opinion. 

A negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).
Here, there is a lack of any objective medical treatment and lack of credible continuity of symptoms.  While the Veteran testified that the pain in his neck and upper shoulders had been a continuous problem since the day that he hurt his neck, the Veteran's current recollections are inconsistent with the evidence contemporaneous to his service which the Board finds more probative in regard to the Veteran's health status due to the proximity of the evidence to his service.  The STRs show that the Veteran was seen for several maladies but not neck problems.  For example, in September 1966, October 1966, November 1966, June 1967, July 1967, April 1969, June 1969, November 1969, and February 1970, he complained of chronic problems with his right knee.  In August 1967, the Veteran was treated for complaints of mild difficulty breathing on inspiration which he thought might be secondary to smoking; the service examiner concurred.  An October 1967 Report of Medical History showed no complaints referable to the neck.  In January 1968, he was treated for an upper respiratory infection.  In July 1968, he was treated for a mild back strain.  It was noted that the Veteran lifts heavy objects on the job.  In August 1968, he was treated for pneumonia.  In August 1968, he was treated for an ingrown toenail.  In September 1968, he was treated for diarrhea and stomach cramps.  In October 1968, he was treated for left posterior chest pain.  In August 1969, he complained of chest pain and trouble breathing for which he was diagnosed with mild bronchitis.  He was also evaluated for hyperventilation versus vertigo.  In December 1969, it was noted he possibly had the flu.  In January 1970, he was treated for an upper respiratory infection.  The November 1969 separation Report of Medical Examination shows the Veteran's spine was clinically evaluated as normal. The accompanying Report of Medical History prepared and signed by the Veteran shows no complaints referable to the neck.  The Board is permitted to render a reasonable inference that the absence of medical evidence and lay complaints referable to neck problems is probative evidence that chronic neck problems were not likely present in service.  Thus, while an in-service event is documented in service, the contemporaneous medical and lay evidence shows no chronic neck problems during the Veteran's military service.  

The Board is cognizant of the Veteran's contention that he is entitled to service connection under the combat presumption of 38 U.S.C. § 1154(b).  At the outset, the record reflects that the Veteran is an Iraqi combat Veteran.  In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C. § 1154 (b) (2012).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.  The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a Veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a Veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a Veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'" Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.").

Here, there is no dispute that the Veteran suffered a non-combat head injury in service which would include the possibility of an injury to the neck.  In regard to a "reinjury," the Veteran has only put forth a general contention that his neck was reinjured by combat events (mortar attacks, rocket attacks, and ground attacks).  He has not pointed to a specific event.  Crucially, the official service department records as described above clearly and convincingly show that the Veteran did not incur a chronic neck disability in service.  Thus, he does not have to merely show that a neck disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Rather, there must be competent probative persuasive nexus evidence linking his current neck disability to an in-service event.  Here, the VA medical expert found no such relationship. 

Although the post-service medical evidence shows that the Veteran has been diagnosed with a cervical spine disability, no competent medical evidence has been submitted to show that the disability is related to military service or any incident therein.  The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Right Knee Meniscectomy

By way of background, a VA radiograph from September 2006 showed minimal degenerative changes of the right knee.    

The Veteran was afforded a VA examination of the right knee in January 2015.  The Veteran reported that he had a meniscal tear and orthoscopic repair in 1995.  He reported that he was receiving injections.  He also reported that he could not stand for long periods of time and stated that at times, his knee just gives out.  He also reported that it was difficult to turn, bend, squat, and knee down and that he had difficulty going up and down stairs.  Further, he reported stiffness in the knee after long periods of rest.  He denied flare-ups.  Range of motion testing revealed right knee flexion to 140 degrees and right knee extension to 0 degrees.  Left knee flexion was to 140 degrees and left knee extension was to 0 degrees. The examiner noted that there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive motion testing with no change in his overall range of motion.  The examiner noted that pain was noted on the exam, but it did not result in functional loss.  Degenerative arthritis was documented for the right knee.  There was no tenderness or pain to palpation of both knees.  Muscle strength testing and stability testing were deemed to be normal.  There was also no evidence or history of recurrent subluxation, crepitus, muscle atrophy, lateral instability, joint instability, or ankylosis.  The Veteran did not require an assistive to aid in ambulation.  The examiner concluded that the Veteran's knee condition impacted his work to the extent that he could not walk on uneven ground, could not walk long distances, could not go up and down stairs, and could not stand for long periods of time.

The Veteran was afforded a new VA examination of the right knee in May 2017.  The Veteran reported that while attending tech school in the military, he developed right knee symptoms.  He was evaluated and treated with daily physical therapy and received a right knee injection.  He reported having arthroscopic surgery to repair his right knee in approximately 1995.  Over the years, he reported that he had intermittent pain in both knees.  He also reported daily knee pain, which varies in duration.  He denied flare-ups.  Range of motion testing revealed right knee flexion to 130 degrees and right knee extension to 0 degrees.  Left knee flexion was to 130 degrees and left knee extension was to 0 degrees. The examiner noted that there was evidence of pain with weight bearing, but values for knee range of motion for such was not provided.  The Veteran was able to perform repetitive motion testing with no change in his overall range of motion.  The examiner noted that the right knee exhibited a reduced range of motion, with pain on rest, flexion, and weight bearing which caused limitations on routine activities.  There was no tenderness or pain to palpation of both knees.  Muscle strength testing and stability testing were deemed to be normal.  There was also no evidence or history of recurrent subluxation, crepitus, muscle atrophy, lateral instability, joint instability, or ankylosis.  The examiner noted an antalgic gait due to his bilateral knee and back conditions.  The Veteran required the occasional assistive device of a cane to aid in ambulation.  The examiner concluded that the Veteran's knee condition impacted his work to the extent that walking was limited to less than one block at a time and standing was limited to approximately 5 minutes.  The examiner also noted that in a work setting, this would correspond to much less mobility than other employees with a neck, back, or knee condition.

In a September 2017 addendum opinion to the May 2017 examination, the examiner noted that range of motion testing while weight bearing was contraindicated because of its potential to damage the knee joint, particularly for the Veteran who was noted to weigh more than 260 pounds.  Thus, no knee range of motion values during weight bearing were provided and the values listed in the examination report corresponded to non-weight bearing.  The examiner also clarified that there was no evidence of right knee instability.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his right knee disorder.  

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As stated above, the Veteran's right knee disability has been rated as 10 percent disabling for residuals of a right knee meniscectomy under Diagnostic Code 5003-5261.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.   
Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  In the present case, the Veteran has maintained flexion to 130 degrees.  As such, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5260.  The Veteran has maintained full extension to 0 degrees in the right knee.  As such, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5261.  The Veteran has denied additional impairment due to flare-ups and he was capable of flexion to 130 degrees upon examination in May 2017.  The examination did not reveal additional functional loss after repetitive motion.  As such, the evidence does not demonstrate that a higher evaluation is warranted in this case due to functional loss. 

The Board has also considered whether any other relevant diagnostic code might permit a higher or separate evaluation.  Included within 38 C.F.R. § 4.71a are multiple other diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, the preceding codes are not applicable to the Veteran's claim.  The Veteran has maintained a nearly full range of motion.  As such, he does not suffer from ankylosis.  The VA examiner of record also concluded that there was no impairment of the tibia and/or fibula and no genu recurvatum.  As such, Diagnostic Codes 5256, 5262 and 5263 are not applicable in this case.  The Veteran's knee is not manifested by frequent episodes of locking and effusion into the joint, so an evaluation under Diagnostic Code 5258 is not appropriate.  Rather, the Veteran's residual symptoms from his meniscectomy are painful range of motion so to assign a separate rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage would constitute an impermissible pyramiding of compensation benefits.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board recognizes that the Veteran reported a history of his leg giving way at the hearing.  However, such isolated reports do not reflect that a separate evaluation is warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The objective testing of record has consistently demonstrated that the Veteran's right knee is stable and that he does not suffer from recurrent subluxation or lateral instability.  As such, a separate rating under Diagnostic Code 5257 is not warranted.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for his service-connected right knee disability must be denied.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable.

The Board notes that the Veteran has been in receipt of a 100 percent disability rating for the entire appeal period and prior thereto (since August 18, 2011).  The Veteran is currently in receipt of a 70 percent rating for PTSD, a 10 percent rating for residuals of a right knee surgery, a 20 percent rating for diabetes mellitus, type II, a 40 percent rating for peripheral neuropathy of each lower extremity associated with diabetes mellitus, a 30 percent rating for peripheral neuropathy of the right upper extremity, a 20 percent rating for peripheral neuropathy of the left upper extremity, a 10 percent rating for a left knee disability, a 10 percent rating for degenerative joint disease of the lumbar spine associated with the residuals of the right knee meniscectomy, and a noncompensable rating for hearing loss of the left ear.  

The United States Court of Appeals for Veterans Claims (Court) has held that an award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Id. at 293-94.

A TDIU may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed.Cir.2013).  The Court has held that TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).
The Veteran testified at the September 2016 Board hearing that he is the current owner of a bank that he and his wife purchased in the 1990s, but that his disabilities had caused him to increasingly rely on his employees, allowing him to only work part-time in the office.  It is the Veteran's contention that because he works in a family business, it should be considered sheltered and marginal employment in that if his boss was not his wife, he probably would have been fired.  

In VA Form 21-8940 dated December 2016, the Veteran reported that his service connected PTSD and diabetes mellitus prevent him from securing or following a substantially gainful occupation.  The Veteran reported that he has worked at his bank as the President/CEO since 1988.  He reported that he worked 30 hours a week.  He earned $118,349.26 in the past 12 months.  He earned his high school diploma and had two years of college.  He attended the Colorado School of Banking and Graduate School of Banking.  In a December 2016 Request for Employment Information form, it was confirmed that the Veteran was working an average of 30 hours a week.  In regard to concessions made to the Veteran on account of disability, it was reported that the Veteran cannot move any bank supplies around in currency, and that he had others fill the ATM.  Going up and down stairs was painful; the boardroom was located down stairs.  He wore "pain [illegible] to work and home."  In regard to duties, it was reported that the Veteran "oversees daily bank operations, loans, management."  

The Veteran is in receipt of a combined 100 percent rating, and there is no credible persuasive evidence that one service connected disability alone renders the Veteran unable to secure and follow a substantially gainful occupation. 

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an increased rating for residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


